9 N.Y.3d 910 (2007)
875 N.E.2d 883
844 N.Y.S.2d 165
LISA BISHOP et al., Appellants,
v.
RONA MAURER, Defendant, and
GOODKIND LABATON RUDOFF & SUCHAROW, LLP, et al., Respondents.
Court of Appeals of the State of New York.
Decided September 18, 2007.
Lawrence H. Silverman, New York City, for appellants.
Simpson Thacher & Bartlett LLP, New York City (Roy L. Reardon of counsel), for respondents.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with *911 costs, and the certified question not answered on the ground that it is unnecessary. It is true that plaintiffs here, as is normally the case, are bound by the estate planning documents decedent signed. Nevertheless, the conclusiveness of the underlying agreement does not absolutely preclude an action for professional malpractice against an attorney for negligently giving to a client an incorrect explanation of the contents of a legal document (see Arnav Indus., Inc. Retirement Trust v Brown, Raysman, Millstein, Felder & Steiner, 96 NY2d 300, 305 [2001]). Here, however, plaintiffs' complaint is devoid of any nonconclusory allegation that incorrect advice was given.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.